Citation Nr: 1612347	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for lung cancer.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to service-connected lung cancer.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968.  Service in the Republic of Vietnam is indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a December 2015 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was not afforded VA medical examinations with regard to his claims for hearing loss and tinnitus.  VA's duty to assist includes providing a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I) establishes a "low threshold" to trigger the necessity of a medical examination); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran has submitted a letter from his private doctor, who states: "I strongly suspect much of his hearing loss and tinnitus is associated with his military experience."  See January 2013 Letter (VBMS Medical Treatment Record 5/1/2013).  The Veteran has stated he was exposed to noise while serving on the ground in Vietnam, where he fired a weapon without hearing protection.  He also asserts noise exposure during his duties as a stock clerk on board an aircraft carrier.  He states the stock room was beneath the catapult, and his duties required him to go to the engine room and gun room.  He also alleges exposure to noise from airplanes taking off and landing.  See May 2013 Notice of Disagreement; January 2013 Letter (VBMS Medical Treatment Record 5/1/2013); Board Hearing Testimony at 3.  This evidence indicates that the Veteran's hearing loss and tinnitus may be associated with service, and therefore, a medical examination is required to render a decision.

The Veteran was afforded a VA examination with regard to his COPD in December 2009.  The examiner's opinion is contradictory, conclusory, and lacks a detailed rationale.  For example, in one portion of the examination report, the examiner states that the COPD is due to or a result of the right lung cancer, but then later states that the COPD is not caused by or a result of the right lung cancer.  In addition, the Veteran has submitted three medical articles since this examination discussing a possible association between lung cancer and COPD.  See "Lung Cancer Gene Associated with COPD" (VBMS Web/HTML Documents 7/30/2012); "Are COPD and Lung Cancer Two Manifestations of the Same Disease?" (VBMS Web/HTML Documents 7/30/2012); "Why Are COPD and Lung Cancer Related?" (VBMS Correspondence 4/22/2010).  An additional medical examination is necessary to assess the nature and etiology of the Veteran's COPD.  

The Veteran alleges entitlement to a compensable rating for his lung cancer.  He asserts his lung cancer causes fatigue and shortness of breath, impacting his ability to perform daily activities and precluding him from gaining employment.  See, e.g., Board Hearing Testimony at 7.  He was accorded VA examinations for his residuals of lung cancer in December 2009 and January 2011.  In general, when an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  At the December 2015 hearing, the Veteran stated his lung cancer symptoms have worsened since his most recent VA examination in January 2011.  See Board Hearing Testimony, at 7-8.  Accordingly, the Veteran should be afforded a new VA examination to address the current severity of his lung cancer residuals, including any effects on his ability to secure and maintain substantially gainful employment.  

As the Veteran's TDIU claim is inextricably intertwined with his other claims, the TDIU claim is also remanded to the RO for readjudication after the additional development, described below, is performed.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has received, particularly at any VA healthcare system or facility.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA heart and respiratory examination to determine the nature and etiology of his lung cancer and COPD.  Specifically, the examiner is asked to respond to the following:

a. Is it at least as likely as not (at least a 50 percent probability) that the Veteran's COPD is due to his active service?

Although COPD is not presumptively related to herbicide exposure, the examiner must specifically address whether the Veteran's COPD is related to herbicide exposure conceded as a result of his service in the Republic of Vietnam.

b. Is it at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected lung cancer caused or aggravated (e.g. permanently worsened beyond the normal progression of that disease) his COPD?

The examiner should address the medical articles submitted by the Veteran, which discuss an association between COPD and lung cancer.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

c. What is the current severity of the Veteran's COPD?

The examiner should specifically consider and discuss the Veteran's lay testimony that his pulmonary symptoms, including fatigue and shortness of breath, render him unable to work. 
The examiner is asked to describe any limitations imposed by the Veteran's COPD, and the impact they would have in the context of the Veteran's past employment history as a hot dog stand owner, which involved physical labor of transporting supplies, as well as his employment history as a truck driver.  The examiner is asked to differentiate the disability symptoms of lung cancer and COPD to the best of his or her ability.  If the symptoms are overlapping, the examiner should indicate so.  

d. What is the current severity of the Veteran's service-connected residuals of lung cancer?

The examiner should specifically consider and discuss the Veteran's lay testimony that his pulmonary symptoms, including fatigue and shortness of breath, render him unable to work.  The examiner is asked to describe any limitations imposed by the Veteran's lung cancer, and the impact they would have in the context of the Veteran's past employment history as a hot dog stand owner, which involved physical labor of transporting supplies, as well as his employment history as a truck driver.  The examiner is asked to differentiate the disability symptoms of lung cancer and COPD to the best of his or her ability.  If the symptoms are overlapping, the examiner should indicate so. 

The claims file, including a copy of this Remand and any evidence subsequently obtained, must be made available to and reviewed by the examiner.  All necessary tests should be performed and discussed.  

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Additionally, schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss and bilateral tinnitus.  Specifically, the examiner is requested to opine as to the following questions:

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during the Veteran's period of service or is otherwise related to the his service?

b. Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during the Veteran's period of service or is otherwise related to the his service?

In rendering these opinions, the examiner should address the Veteran's statements regarding his noise exposure during service, to include exposure to gunfire while on the ground in Vietnam, as well as noise exposure performing his duties as a stock clerk while aboard an aircraft carrier and combat vessel.

The absence of evidence of hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The claims file, including a copy of this Remand and any evidence subsequently obtained, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by (a) the Veteran's bilateral hearing loss and (b) the Veteran's bilateral tinnitus, to include the effect, if any, on his ability to maintain gainful employment.  The examiner should address the Veteran's lay testimony regarding his hearing acuity and functional effects.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

